UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                          Before
                          TOZZI, CAMPANELLA, and CELTNIEKS
                                 Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                     Warrant Officer One JEFFREY N. BRAVO
                          United States Army, Appellant

                                    ARMY 20140318

                              Headquarters, Eighth Army
                           Wendy P. Daknis, Military Judge
                Colonel Marian Amrein, Staff Judge Advocate (pretrial)
              Colonel Craig A. Meredith, Staff Judge Advocate (post-trial)

For Appellant: Captain Amanda R. McNeil Williams, JA; Mr. James Trieschmann,
Esquire (on brief); Captain Timothy G. Burroughs, JA; Mr. James Trieschmann,
Esquire (on reply brief).

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A.G. Courie III,
JA; Major Michael E. Korte, JA; Captain Tara O’Brien Goble, JA (on brief).


                                    9 February 2017
                               ----------------------------------
                                SUMMARY DISPOSITION
                               ----------------------------------

Per Curiam:

       An officer panel sitting as a general court-martial convicted appellant,
contrary to his pleas, of one specification of making a false official statement, one
specification of sexual assault, one specification of fraternization, and one
specification of adultery, in violation of Articles 107, 120, and 134, Uniform Code
of Military Justice, 10 U.S.C. §§ 907, 920, 934 (2012) [hereinafter UCMJ]. The
panel sentenced appellant to a dishonorable discharge and confinement for two
years. The convening authority approved the sentence as adjudged. *

       This case is before us for review under Article 66, UCMJ. Appellate defense
counsel assigns four errors to this court, and appellant personally raises matters
pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). After due
consideration, we find one assigned error warrants discussion and relief; the matters
raised under Grostefon are without merit.

*
 Prior to action, the convening authority deferred appellant’s automatic forfeitures
for a period of four months effective 8 May 2014.
BRAVO—ARMY 20140318

                             LAW AND DISCUSSION
        The convening authority took action 372 days after the sentence was
adjudged; 345 days are attributable to the government. The record in this case
consists of five volumes, and the trial transcript is 690 pages. Although we find no
due process violation in the post-trial processing of appellant’s case, we must still
review the appropriateness of the sentence in light of the unjustified dilatory post-
trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J. 219, 224
(C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are] required to
determine what findings and sentence ‘should be approved,’ based on all the facts
and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”). See generally United States v. Toohey, 63 M.J.
353, 362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613, 617 (Army Ct.
Crim. App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App.
2000).
        The government took 207 days to transcribe the record of trial and serve it on
appellant’s defense counsel for authentication; the military judge received the record
of trial for authentication 266 days after the sentence was adjudged. Appellant
requested speedy post-trial processing on two occasions, first at 120 days and again
at 285 days. Additionally, appellant alleged the delay constituted legal error in his
post-trial submission pursuant to Rules for Courts-Martial 1105 and 1106. The
government provided no explanation in its post-trial submissions for the delay, and
the convening authority approved the sentence as adjudged per the recommendation
of the staff judge advocate. Under the circumstances, we find relief in this case is
appropriate because the delay between announcement of sentence and action could
“adversely affect the public’s perception of the fairness and integrity of the military
justice system . . . .” Ney, 68 M.J. at 617.

                                   CONCLUSION

      Upon consideration of the entire record, the findings of guilty are
AFFIRMED. Given the dilatory post-trial processing, however, we affirm only so
much of the sentence as provides for a dishonorable discharge and confinement for
twenty-three months. All rights, privileges, and property, of which appellant has
been deprived by virtue of this decision setting aside portions of the sentence are
ordered restored. See UCMJ arts. 58b(c), 75(a).

                                           FORTHE
                                          FOR  THECOURT:
                                                   COURT:




                                          MALCOLM
                                           MALCOLMH.   H.SQUIRES,
                                                          SQUIRES,JR.
                                                                   JR.
                                          Clerk of Court
                                           Clerk of Court


                                           2